DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-7 and 11-12) in the reply filed on 07/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/20, 06/15/20 and 11/04/19 was by the examiner.
Drawings
The drawings were received on 11/04/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the battery" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a lithium ion battery”, it is immediately unclear whether applicant refers to “the lithium ion battery”, or to another/different “battery”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 2 recites the limitation "the battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a lithium ion battery”, it is immediately unclear whether applicant refers to “the lithium ion battery”, or to another/different “battery”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 3 recites the limitation "the battery" in lines 2-3 (three [3] occurrences).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a lithium ion battery”, it is immediately unclear whether applicant refers to “the lithium ion battery”, or to another/different “battery”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 5 recites the limitation "the battery" in line 2 (two [2] occurrences).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a lithium ion battery”, it is immediately unclear whether applicant refers to “the lithium ion battery”, or to another/different “battery”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 7 recites the limitation "the additional lithium" (line 1-2) and “the prelithiation” (line 2). There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 7 recites the limitation "the battery" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a lithium ion battery”, it is immediately unclear whether applicant refers to “the lithium ion battery”, or to another/different “battery”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
The language “a reversible capacity of a reversible capacity of a cathode of the battery” in claim 7 is of uncertain meaning, thereby rendering the scope of the claim indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite functional aspect. Hence, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation "the battery" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a lithium ion battery”, it is immediately unclear whether applicant refers to “the lithium ion battery”, or to another/different “battery”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 12 recites the limitation "the reversible capacity of the anode" (lines 2-3). There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication CN 104319422 (herein called CN’422).
As to claims 1, 4:
	CN’422 discloses (see Abstract; 0030-0032; see also Claims 1, 4 and 7) a method for improving cycling stability and pre-lithiating an anode of a lithium-ion battery comprising charging/carrying out the activation treatment of the lithium-ion battery to a charging voltage of 4.2-4.5V at a temperature ranging from 25-55°C; and discharging the lithium-ion battery to a discharging voltage of 2-3V at a temperature ranging from 10-25°C (see Abstract; 0030-0032; see also Claims 1, 4 and 7). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the discharging voltage is 3V while end points of respective first and second temperatures are 55°C (charging temperature) and 25°C (discharging temperature). As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
As to claims 2-3:
CN’422 discloses (see Abstract; see also Claims 1, 4 and 7) alternately charging and/or carrying out a second activation treatment/charging procedure to a charging voltage of 4.5-4.8V and a discharging voltage of 2.0-2.75V at a temperature ranging from 10-25°C (see Abstract; see also Claims 1, 4 and 7). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the discharging voltage is 2.0V and/or 2.75V while end points of the charging voltage are 4.5V and/or 4.8V. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the publication CN 104319422 (herein called CN’422) as applied to claim 1 above, and further in view of the publication CN 102376972 (herein called CN’972).
CN’422 is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific step of maintaining the battery at certain temperature and the thermostat chamber. 
	In this respect, CN’972 discloses that it is known to maintain a lithium-ion battery at a temperature of 40-70°C for 1-20 hr in a heating (thermostat) chamber in order to carry-out an initial high temperature aging and/or carrying out high temperature pre-charging (see Abstract). 
	In light of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to maintain the lithium-ion battery of CN’422 at a temperature of 40-70°C for 1-20 hr in a heating (thermostat) chamber as taught by CN’972 because CN’972 teaches that the specifically disclosed heating/pre-charging treatment of the lithium-ion battery assists in enhancing high stability at high temperature, providing good high temperature performance and enabling high-temperature storage performance with a process that is simple and easily controlled. Further, in the instant case, it is stressed that a showing of a heating (pre-charging) treatment at a temperature of 40-70°C for 1-20 hr is enough to realize that a reasonable and concrete prima-facie case of obviousness exists against applicant's temperature range of 45-65°C and time period of 3-7 hours as it is well settled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Still further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over the publication CN 104319422 (herein called CN’422) as applied to claim 1 above, and further in view of Pan et al 2018/0301707.
CN’422 is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific additional lithiated amount of the anode. 
	In this respect, Pan et al discloses that it is known to make a lithium-ion battery comprising a prelithiated anode (0038; Abstract; Title; 0002) wherein the anode active material has an additional amount of lithium from 0.1-54.7% by weight of the prelithiated anode active material (0038). 
	In light of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to make the prelithiated anode of CN’422 by having the additional amount of lithium in the prelithiated anode as taught by Pan et al because Pan et al teach that the specifically disclosed amount of additional lithium in the anode reduces the problem of continuing loss of lithium while enabling a significantly more uniform deposition of lithium ions upon returning from the cathode during a battery recharge, hence, minimizing the formation of lithium dendrite. Further, in the instant case, it is stressed that a showing of the additional amount of lithium from 0.1-54.7% by weight is enough to realize that a reasonable and concrete prima-facie case of obviousness exists against applicant's additional lithium amount of 5-25 % by weight as it is well settled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, Pan et al recognize the claimed additional lithium amount as a variable which achieves a recognized result, thus, the claimed range of additional lithium amount results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the claimed additional lithium amount is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Yet further, generally speaking, differences in concentration or amount of material (i.e., weight percent, content, etc.) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of material (i.e., weight percent) is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific additional lithium amount. See MPEP 2144.05 Obviousness of Ranges. 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the publication CN 104319422 (herein called CN’422) in view of Pan et al 2018/0301707 as applied to claims 1 and 6 above, and further in view of Zhamu et al 2010/0173198.
CN’422 and Pan et al are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific additional lithium anode capacity relative to the cathode. 
	In this respect, Zhamu et al disclose that it is known to make a lithium-ion battery comprising a prelithiated anode (0061-063; Abstract; Title; 0001) wherein the anode active material has an excess amount of lithium which will further increase the battery capacity by up to 10-20 % (0078) and is stored in high-capacity anode active materials so that the capacity limitation is on the cathode side rather than the anode side and obviates the need for the cathode to supply the needed lithium, thereby further reducing the needed initial weight of the cathode or increasing the cathode weight that can be incorporated in the cell (0111-0112). Thus, the disclosure of Zhamu et al implicitly teach the additional capacity of the prelithiated anode (10-20 %) relative to the cathode material. 
	In light of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to make the prelithiated anode of CN’422 and Pan et al, as instantly combined, by having the additional amount of lithium in the prelithiated anode as taught by Zhamu et al because Zhamu et al teach that the specifically disclosed excess amount of lithium in the anode further increases the battery capacity by up to 10-20 % (0078) so that the capacity limitation is on the cathode side rather than the anode side and obviates the need for the cathode to supply the needed lithium, thereby further reducing the needed initial weight of the cathode or increasing the cathode weight that can be incorporated in the cell (0111-0112), and hence, furnishing a lithium ion battery that exhibits a significantly improved specific capacity and much longer charge-discharge cycle life. Moreover, Zhamu et al recognize the claimed additional (excess) lithium amount as a variable which achieves a recognized result, thus, the claimed range of additional (excess) lithium amount results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the claimed additional lithium amount is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Yet further, generally speaking, differences in concentration or amount of material (i.e., weight percent, content, etc.) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of material (i.e., weight percent) is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific additional lithium amount. See MPEP 2144.05 Obviousness of Ranges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727